      Case: 1:18-cr-00619-JRA Doc #: 17 Filed: 03/28/19 1 of 4. PageID #: 110




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION



UNITED STATES OF AMERICA,                     )       JUDGE JOHN R. ADAMS
                                              )
       Plaintiff,                             )       CASE NO. 1:18 CR 619
                                              )
               v.                             )
                                              )       GOVERNMENT’S SENTENCING
JAMEL WILLIAMS,                               )       MEMORANDUM
                                              )
       Defendant.                             )
                                              )
                                              )


       The United States, by and through Justin E. Herdman, United States Attorney, and

Assistant United States Attorney Ranya Elzein, respectfully submits this memorandum setting

forth the United States’ position regarding sentencing for Defendant Jamel Williams

(“Williams”). For the following reasons, and for those to be articulated at the sentencing

hearing, the United States respectfully submits that a sentence within the applicable United

States Sentencing Guidelines range is appropriate.

       On December 18, 2018, Williams plead guilty, pursuant to a plea agreement, to the

Indictment charging him with ten counts of Passing or Uttering Counterfeit Obligations or

Securities, in violation of 18 U.S.C. § 472. PSR ¶¶ 1–2, Doc. No. 14. Specifically, between

November 28, 2015 and October 20, 2016, Williams passed a total of $4000 in counterfeit bills

during ten separate trips to local Target stores. Id. ¶¶ 22–30, 55, 88.
      Case: 1:18-cr-00619-JRA Doc #: 17 Filed: 03/28/19 2 of 4. PageID #: 111



       The government agrees with the Guidelines calculation in the Presentence Investigation

Report (“PSR”) for this offense. The PSR assigned an offense level of 8 and criminal history

category IV, resulting in a range of 10 to 16 months. Id. ¶¶ 30, 55, 88.

       The nature and circumstances of the offenses and Williams’ history and characteristics

support a within-Guidelines sentence, as they demonstrate Williams’ repeated disrespect for the

law. Between 2002 and 2018, Williams sustained two drug-related convictions, seven

convictions for driving under suspension, one importuning conviction for soliciting a female

under thirteen years of age, two theft-related convictions, three domestic violence convictions,

and five other minor convictions for transportation-related misconduct and not having a driver’s

license. Id. ¶¶ 33–53. He has six pending charges for similar offenses, for all of which he has

active warrants issued for failure to appear in court. Id. ¶¶ 51–56. Williams’ relatively short

sentences for his convictions, the longest being six months, have been insufficient to rehabilitate

him or deter him from continuing to engage in criminal activity. Indeed, Williams’ criminal

history reflects a pattern of committing an offense, serving minimal to no jail time, and then

committing the same or similar offense again. His actions in the instant case, using counterfeit

money to purchase items from a retail store, are consistent with his prior behavior. Williams’

inability to correct his criminal behavior demonstrates his repeated disrespect for the law and a

high likelihood of recidivism.

       In sum, the nature and circumstances of the offense coupled with Williams’ history and

characteristics counsel in favor of a sentence within the Guidelines range, as such a sentence is

necessary to afford just punishment, promote respect for the law, and afford adequate deterrence

to both Williams and others.




                                                 2
Case: 1:18-cr-00619-JRA Doc #: 17 Filed: 03/28/19 3 of 4. PageID #: 112



                                       Respectfully submitted,

                                       JUSTIN E. HERDMAN
                                       United States Attorney


                                 By:   /s/ Ranya Elzein
                                       Ranya Elzein (OH:0090887)
                                       Assistant United States Attorney
                                       United States Court House
                                       801 West Superior Avenue, Suite 400
                                       Cleveland, Ohio 44113-1852
                                       (216) 622-3929
                                       (216) 522-8355 (facsimile)
                                       Ranya.Elzein@usdoj.gov




                                  3
      Case: 1:18-cr-00619-JRA Doc #: 17 Filed: 03/28/19 4 of 4. PageID #: 113



                                   CERTIFICATE OF SERVICE

       I hereby certify that on this 28th day of March 2019, a copy of the foregoing document

was filed electronically. Notice of this filing will be sent to all parties by operation of the

Court’s electronic filing system. All other parties will be served by regular U.S. Mail. Parties

may access this filing through the Court’s system.


                                                       /s/ Ranya Elzein
                                                       Ranya Elzein
                                                       Assistant U.S. Attorney




                                                   4
